DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 18-33) in the reply filed on 9/30/2022 is acknowledged.  Claims 17 and 34-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions I and III-V, there being no allowable generic or linking claim. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 22 be found allowable, claim 29 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18, 20, 22, 23, and 28-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heagle (US 2010/0185163).
Re Claim 18, Locke discloses a bridge assembly for treating a tissue site, the bridge assembly comprising: 
a bridge (bridging dressing 102) comprising a receiving end (second end 116, located distal to the dressing) and a transmitting end (first end 114, located on top of dressing see Fig. 2A) separated by a length, the bridge further comprising: 
a bridge sealing member (wick cover 106, lining 103, and cover layer 22, since the layers are joined together such that they collectively prevent wound fluid from leaking out from the wick 104 to reach the surrounding human tissue, they are collectively broadly interpreted as a single sealing member) extending along the length of the bridge and defining an internal passageway (enclosure 105) in fluid communication between the receiving end and the transmitting end; and 
one or more bridge wicking layers (wick 104) disposed within the internal passageway, the one or more bridge wicking layers configured to communicate fluid between the receiving end and the transmitting end of the bridge (see e.g., [0036] “elongate wick 104 is adapted for longitudinal transport of fluids”).
Re Claim 20, Heagle also discloses a conduit interface (fluid port 30) adapted to be fluidly coupled to the receiving end of the bridge, the conduit interface in fluid communication with the transmitting end through the bridge.
Re Claims 22 & 29, Heagle also discloses that the bridge sealing member entirely surrounds the one or more bridge wicking layers (Figs. 2A & 2B).
Re Claim 23, wherein the bridge sealing member encapsulates the one or more bridge wicking layers (106 and 103 encapsulate at least a portion of the bridge wicking layers such that the wicking layer(s) would not be in direct contact with skin).
Re Claim 28, Heagle also discloses that each of the one or more bridge wicking layers comprises a fluid acquisition surface and a fluid distribution surface positioned opposite the fluid acquisition surface (given that the entire wick 104 acquires fluid and transports it from one longitudinal end to the other longitudinal end, one can broadly interpret the surface closest to aperture 24, shown in Fig. 2A, as the fluid acquisition surface and the surface closest to cover 106 as the distribution surface), wherein the fluid distribution surface of each of the one or more bridge wicking layers faces a first direction, and wherein the fluid acquisition surface of each of the one or more bridge wicking layers faces a second direction.
Re Claim 30, Heagle also discloses that wherein the bridge sealing member comprises a substantially liquid impermeable film ([0041]-[0042] “wick cover 106 forms a substantially fluid-tight seal…” and “wick cover 106 may be constructed of … polymeric membrane…”).
Re Claims 31 and 32, Heagle also discloses that the bridge sealing member (106, 102, & 22) comprises a vapor permeable film (at least portions of the bridge sealing member are constructed from vapor permeable film(s), see [0027] “[c]over layer 22 is preferably formed from a moisture vapor permeable membrane” and [0042] “[w]ick cover 106 may be constructed from any of the materials used to fabricate cover layer 22”) or a breathable film (a vapor permeable film is well-known in the art as being “breathable”).
Re Claim 33, Heagle also discloses that the bridge sealing member comprises a first sealing layer (106) and a second sealing layer (103), and wherein a periphery of the first sealing layer coupled to a periphery of the second sealing layer around the one or more bridge wicking layers (Fig. 2A shows the two films being joined to each other at least at the second end 116, and Fig. 2B appears to suggest that even the longitudinal side edges of films 106 and 103 are also joined).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Heagle in view of Biggie et al. (US 2008/0271804).
Re Claim 19, Heagle discloses the invention of claim 18 but does not disclose further comprising a bridge absorbent disposed within the internal passageway, the bridge absorbent comprising a volume that is less than a volume of the internal passageway.  Biggie teaches a bridge (flat-hose assembly 10) disposed between a dressing (120) and a vacuum pump (140, [0036]), wherein the bridge has sealing envelope (formed by top layer 12 and bottom layer 16) enclosing a filter layer (14) that comprises both absorbent and wicking properties ([0022] last sentence).  It would have been obvious to one skilled in the art at the time of filing to modify Heagle with Biggie by incorporating an absorbent material into the bridge for improving wound exudate flow through the bridge (Biggie [0022] last sentence).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Heagle in view of Liu et al. (WO 2015/050749).
Re Claim 24, Heagle disclose the invention of claim 18 but does not disclose that the bridge sealing member comprises a non-woven material but instead discloses that the sealing member may be a film that has vapor permeability while prevents liquid exiting the dressing/bridge (e.g., see [0027] and [0042]).  Liu discloses a nonwoven material with high moisture vapor transmission and fluid barrier properties (page 15 lines 23-25), the material being suitable as a backing for articles (sealing drapes for wound dressings are often referred to as backing layers).  It would have been obvious to one skilled in the art at the time of filing to modify Heagle with Liu since the selection of a material suitable for its intended purposes (vapor transmission while blocking liquid passage) establishes a prima facie case of obviousness (MPEP 2144.07).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Heagle.
Re Claim 25, Heagle teaches the limitation of claim 18 but does not disclose that the one or more bridge wicking layers is moveable within the internal passageway.  However, since Heagle does not expressly disclose that the wicking layer is affixed to the any portion of the sealing member, it is reasonably expected that the wicking layer would be capable of moving within the internal passageway given enough suction/pressure.  Additionally, looking at Figs. 2A and 2B of Heagle, it appears that the sealing member (106, 103, and 22 collectively) is noticeably wider than the wick (104), thus it is likely that there is room for the wick to move.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Heagle in view of Allen et al. (US 2015/0141941).
Re Claim 27, Heagle teaches the limitations of claim 18 but does not disclose that wherein each of the one or more bridge wicking layers is comprised of a non-woven material.  Heagle discloses that the bridge wicking layer may be a spacer fabric ([0039]).  Allen discloses a dressing having a bridge that contains a wicking layer ([0129] “fluid passageway 212 may be comprised of a wicking fabric, for example a … woven spacer fabric or a nonwoven fabric”).  Allen thus establishes that a spacer fabric and a nonwoven fabric are equivalents for wicking wound exudate from a dressing.  It would have been obvious to one skilled in the art at the time of filing to modify Heagle with Allen’s material since substituting equivalents known for the same purpose establishes a prima facie case of obviousness (MPEP 2144.06).
Allowable Subject Matter
Claims 21 & 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claim 21, Heagle discloses that the bridge wicking layer(s) may comprise an upper fabric layer and a lower fabric layer that are spaced from each other by an intermediate layer of pile threads ([0008]).  However, Heagle is silent to the density of the sublayers or the surface area of the sublayers.  Given that the three sublayers are formed into a single spacer fabric, it is most likely that the three sublayers are all of the size surface area.
Re Claim 26, while Heagle discloses that the bridge wicking layer(s) may be formed from an upper fabric layer and a lower fabric layer that are spaced from each other by an intermediate layer of pile threads ([0008]), Heagle does not teach that a periphery of the first bridge wicking layer is coupled to a periphery of the third bridge wicking layer.  No other prior art reference is found to teach such a limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S SU/Primary Examiner, Art Unit 3781
30 October 2022